Citation Nr: 1501809	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss, tinnitus, and peripheral neuropathy of the bilateral lower extremities.  

Following the Veteran's perfection of all three issues in a May 2012 substantive appeal (VA Form 9), he submitted a statement in September 2012 in which he withdrew the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Therefore, as such issue has been withdrawn, the Board does not have jurisdiction to review it.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

The Board observes that, in May 2014, the Veteran submitted additional evidence and argument pertaining to the issues remaining on appeal without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  However, as such evidence is duplicative of that already of record, no waiver is necessary.   

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a September 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a right ear hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the initial April 2011 rating decision advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter informed the Veteran of the evidence and information necessary to establish disability ratings and an effective dates in accordance with Dingess/Hartman.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination for his bilateral hearing loss in March 2011.  The Board finds that such VA examination is adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and audiological examination.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of bilateral hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran seeks service connection for right ear hearing loss.  He has asserts that he currently has right ear hearing loss as a result of his in-service exposure to excessive noise from small arms fire, grenades, and diesel engine noise during his military service, to include as a result of his duties performing base and river perimeter security in Vietnam.  The Veteran's service treatment records reflect that, in March 1969, upon examination for entry to active duty, and May 1970, upon examination for separation, his hearing was examined via whisper tests and noted to be 15/15 in his right ear.  Such records are otherwise negative for any complaints, treatment, or diagnoses referable to hearing loss.  However, the Veteran is competent to assert the occurrence of an in-service injury, i.e., exposure to excessive noise.  See 38 C.F.R. § 159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such exposure is consistent with his service as a harbor security sentry in Vietnam, as recognized by the citation of the award of the Navy Achievement Medal with the Combat Distinguishing Device.

Furthermore, to the extent that such award denotes combat service, the Board has considered the provisions of 38 U.S.C.A. § 1154(b), which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a right ear hearing loss.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this regard, the Board finds that the Veteran does not have a right ear hearing loss disability as defined by VA regulations at any time during, or prior to, the pendency of the claim.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this regard, a December 2007 private audiological evaluation from St. John's Clinic-Ear, Nose, and Throat revealed pure tone thresholds, in decibels, in the right ear as were follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
35

The Veteran's speech discrimination score for the right ear was 100 percent.  However, it is unclear whether the Maryland CNC word recognition test was utilized in conjunction with the December 2007 audiometric testing.  In this regard, the Court has held that when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, in the instant case, the Board finds that a remand is not necessary in order to determine whether the December 2007 private audiologist utilized the Maryland CNC test because, even assuming such test was utilized, such fails to demonstrate that the Veteran meets the criteria for a hearing disability per VA regulations.

The Veteran was afforded a VA examination in March 2011 to determine if he has a current hearing disability that is related to his military service.  At such time, pure tone thresholds, in decibels, in the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
30

Utilizing the Maryland CNC word recognition test, the Veteran had a speech recognition score of 94 percent in the right ear.  
 
Based on the foregoing, the Board finds that neither the December 2007 or March 2011 audiological examinations reveal right ear hearing loss as defined by VA regulations.  Specifically, such fails to show that the Veteran's right ear hearing acuity exceeded 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, exceeded 26 decibels for at least three of these frequencies, or had a speech recognition less than 94 percent.

Therefore, in the instant case, the probative evidence of record fails to demonstrate a current diagnosis of right hearing loss at any point during the pendency of the claim.  While the Board has considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect right ear hearing loss as defined by VA regulations.  

The Board has considered the Veteran's spouse and friend's October 2010 statements regarding their accounts of his hearing difficulty over the prior 20 to 24 years, as well as his own statements indicating that he has right ear hearing loss due to his military service.  However, as lay people, they are not competent to offer a diagnosis of right ear hearing loss as they do not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran, his spouse, and his friend are not competent to offer a diagnosis of right ear hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's right ear hearing loss rises to the level that meets the definition of a hearing disability under the governing law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to or during the pendency of the claim.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated previously, the Veteran contends that he has left ear hearing loss and tinnitus due to in-service noise exposure.  Specifically, he asserts that he was exposed to acoustic trauma from small arms fire, grenades, and diesel engine noise during his military service, to include as a result of his duties performing base and river perimeter security in Vietnam.  He further claims that his tinnitus has been present since his time in Vietnam.  The Veteran alleges that his current left ear hearing loss and tinnitus resulted from such acoustic trauma and, therefore, service connection is warranted. 

As discussed in the preceding decision, the Board finds that, despite the fact that his service treatment records are negative for any complaints, treatment, or diagnosis referable to hearing loss or tinnitus, the Veteran is competent and credible to describe his in-service noise exposure.  

Lay statements from the Veteran's spouse and friend reflect their observations regarding the Veteran's declining hearing acuity and complaints of tinnitus.  Additionally, the aforementioned December 2007 private audiological evaluation revealed a left ear hearing loss disability for VA purposes.  See 38 C.F.R.§ 3.385.  Such record also reflects that the Veteran complained of ringing in the ears, greater on the left, with a limited history of noise exposure reported.  It was observed that the Veteran had done some shooting with muffs.

In March 2011, the Veteran was provided with a VA examination to determine the etiology of his reported left ear hearing loss and tinnitus.  Following a review of the record, an interview with the Veteran, and an audiological examination, the examiner opined that she could not offer an opinion regarding the Veteran's hearing loss and tinnitus without resorting to mere speculation.  

The Board finds such opinion is inadequate.  In this regard, in Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the Court determined that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Id. at 124.  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the March 2011 VA examiner was unable to offer an etiological opinion, a remand is necessary in order to obtain an addendum opinion on such matter.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner, preferentially a different examiner than the March 2011 VA examiner, so as to obtain an addendum opinion regarding the etiology of the Veteran's left ear hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the service treatment records, post-service medical records, and lay statements from the Veteran, his spouse, and his friend, the examiner should offer an opinion as to whether it is at least as likely as not that his diagnosed left ear hearing loss and tinnitus are related to his military service, to include his aforementioned in-service exposure to excessive noise. 

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


